

Exhibit 10.33


EXECUTION VERSION

--------------------------------------------------------------------------------




AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
dated as of
December 5, 2019
among
CF INDUSTRIES HOLDINGS, INC.,
as Holdings,
CF INDUSTRIES, INC.,
as the Lead Borrower,
and
THE OTHER GRANTORS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
 
 
 
PAGE


ARTICLE 1 
DEFINITIONS
 
 
 
Section 1.01.
Certain Definitions; Rules of Construction
2


Section 1.02.
Other Defined Terms
2


 
 
 
ARTICLE 2
PLEDGE OF SECURITIES
 
 
 
Section 2.01.
Pledge
5


Section 2.02.
Delivery of the Pledged Collateral
6


Section 2.03.
Representations, Warranties and Covenants
6


Section 2.04.
Actions with Respect to Certain Pledged Collateral
8


Section 2.05.
Registration in Nominee Name; Denominations
8


Section 2.06.
Voting Rights; Dividends and Interest
8


 
 
 
ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
 
Section 3.01.
Security Interest
10


Section 3.02.
Representations and Warranties
13


Section 3.03.
Covenants
15


 
 
 
ARTICLE 4
REMEDIES
 
 
 
Section 4.01.
Remedies upon Default
17


Section 4.02.
Application of Proceeds
19


Section 4.03.
Grant of License to Use Intellectual Property; Power of Attorney
21


 
 
 
ARTICLE 5
MISCELLANEOUS
 
 
 
Section 5.01.
Notices
21


Section 5.02.
Waivers; Amendment; Several Agreement
22


Section 5.03.
Administrative Agent’s Fees and Expenses
22


Section 5.04.
Successors and Assigns
23


Section 5.05.
Survival of Agreement
23


Section 5.06.
Counterparts; Effectiveness; Successors and Assigns
23


Section 5.07.
Severability
23


Section 5.08.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
 
 
24


Section 5.09.
Headings
24


Section 5.10.
Security Interest Absolute
24


Section 5.11.
Intercreditor Agreement Governs
25


Section 5.12.
Termination or Release
25







--------------------------------------------------------------------------------




Section 5.13.
Additional Grantors
26


Section 5.14.
Administrative Agent Appointed Attorney-in-Fact
26


Section 5.15.
General Authority of the Administrative Agent
27


Section 5.16.
Reasonable Care
28


Section 5.17.
Mortgages
28


Section 5.18.
Reinstatement
28


Section 5.19.
Miscellaneous
28


Section 5.20.
Amendment and Restatement
28


Section 5.21.
Acknowledgement Regarding Supported QFCs
28


 
 
 
SCHEDULES
 
 
 
 
Schedule I
Pledged Equity; Pledged Debt
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit I
Form of Security Agreement Supplement
 
Exhibit II
Form of Patent Security Agreement
 
Exhibit III
Form of Trademark Security Agreement
 
Exhibit IV
Form of Copyright Security Agreement
 





--------------------------------------------------------------------------------





AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of December 5, 2019
among CF INDUSTRIES HOLDINGS, INC., a Delaware corporation (“Holdings”), CF
INDUSTRIES, INC., a Delaware corporation (the “Lead Borrower”) and each other
entity identified as a “Grantor” on the signature pages hereof or who from time
to time become a party hereto (together with Holdings and the Lead Borrower, the
“Grantors” and each a “Grantor”) and CITIBANK, N.A., as administrative agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Administrative Agent”).
Reference is made to (i) the Third Amended and Restated Credit Agreement, dated
as of September 18, 2015 (as amended as of December 20, 2015, July 29, 2016,
October 31, 2016, March 19, 2018 and November 2, 2018 and as further amended,
restated, amended and restated, supplemented or otherwise modified to but not
including the Fourth Restatement Effective Date, the “Existing Credit
Agreement”), among Holdings, the Lead Borrower, the lenders party thereto, the
issuing banks party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Existing Administrative Agent”) and
(ii) the Security and Pledge Agreement dated as of November 21, 2016 (the
“Existing Security Agreement”), among Holdings, the Lead Borrower, the other
grantors from time to time party thereto and the Existing Administrative Agent.
Holdings, the Lead Borrower, the Existing Administrative Agent, certain of the
lenders party to the Existing Credit Agreement and certain of the issuing banks
party to the Existing Credit Agreement have agreed to amend and restate the
Existing Credit Agreement by entering into that Fourth Amended and Restated
Revolving Credit Agreement dated as of December 5, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; except as provided in Article 1.01(a) below, capitalized
terms used in this Agreement but not defined in this Agreement having the
respective meanings given to them in the Credit Agreement), among Holdings, the
Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders” and each, a
“Lender”), the Issuing Banks party thereto and the Administrative Agent. The
Lenders have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
perform certain obligations under one or more Secured Swap Agreements, the Cash
Management Banks have agreed to provide certain services under certain Cash
Management Agreements and the Bilateral LC Providers (together with the Hedge
Banks and the Cash Management Banks, the “Specified Secured Parties”) have
agreed to provide one or more Secured Bilateral LC Facilities (together with the
Secured Swap Agreements and the Cash Management Agreements, the “Other
Arrangements”). The obligations of (i) the Lenders to extend such credit,
(ii) the Hedge Banks to perform such obligations under the Secured Swap
Agreements, (iii) the Cash Management Banks to perform such obligations under
the Secured Cash Management Agreements and (iv) the Bilateral LC Providers to
provide the Secured Bilateral LC Facilities are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors (other than
the Lead Borrower) are affiliates of the Lead Borrower, will derive substantial
benefits from such extension of credit by the Lenders, such performance of such
obligations by the Hedge Banks and such provision of the Secured Bilateral
Facilities and are willing to execute and deliver this Agreement in order to
induce (i) the Lenders to extend such credit, (ii) the Hedge Banks to enter into
such Secured Swap Agreements and to execute the documentation relating thereto,
(iii) the Cash Management Banks to enter into such Secured Cash Management
Agreements and to




--------------------------------------------------------------------------------




execute the documentation relating thereto and (iv) the Bilateral LC Providers
to provide the Secured Bilateral LC Facilities. Accordingly, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Article 1 of the Credit Agreement
also apply to this Agreement.
Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Accounts” has the meaning specified in Article 9 of the New York UCC.
“Agreement” means this Amended and Restated Pledge and Security Agreement.
“Article 9 Collateral” has the meaning assigned to such term in ‎Section
3.01(a).
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter
directly owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for


2





--------------------------------------------------------------------------------




registration in the USCO or in any similar office or agency of the United States
and (c) all renewals of any of the foregoing.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“General Intangibles” has the meaning specified in Article 9 of the New York
UCC.
“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Intellectual Property” means all intellectual property of every kind and nature
now directly owned or hereafter directly acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, all additions, improvements
and accessions to any of the foregoing, and all goodwill associated therewith.
“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.
“Investment Property” has the meaning specified in Article 9 of the New York
UCC.
“Lead Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.
“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter directly owned by any Grantor or that any Grantor
otherwise has the right to license or granting to any Grantor any right to make,
use or sell any invention covered by a patent, now or hereafter owned by any
third party and all rights of any Grantor under any such agreement.


3





--------------------------------------------------------------------------------




“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States and (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein.
“Perfection Certificate” has the meaning assigned to such term in the Credit
Agreement.
“Pledged Collateral” has the meaning assigned to such term in ‎Section 2.01.
“Pledged Debt” has the meaning assigned to such term in ‎Section 2.01.
“Pledged Equity” has the meaning assigned to such term in ‎Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.
“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.
“Security Interest” has the meaning assigned to such term in ‎Section 3.01(a).
“Specified Pledged Note” means that certain Revolving Credit Note, dated March
12, 2018, from CF Industries Employee Services, LLC in favor of CF Industries
Enterprises, Inc., with an aggregate commitment amount of $25,000,000.00.
“Specified Secured Parties” has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
directly owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof and (d) all renewals of any of the foregoing.


4





--------------------------------------------------------------------------------




“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office.
“Other Arrangements” has the meaning assigned to such term in the preliminary
statement of this Agreement.
ARTICLE 2
PLEDGE OF SECURITIES
Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including each Guaranty of the Obligations, each Grantor
hereby (i) confirms and reaffirms its prior pledge and grant in the “Pledged
Collateral” (as defined in the Existing Security Agreement) and (ii) pledges to
the Administrative Agent and its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent and its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under (a)
all Equity Interests now or hereafter directly held by such Grantor in (x) each
Material Subsidiary that is a direct Wholly-Owned Subsidiary of such Grantor and
(y) Nitrogen, including in the case of each of clauses (x) and (y) the Equity
Interests listed on Schedule I, and the certificates, if any, representing all
such Equity Interests (the “Pledged Equity”); (b) the Indebtedness owed to such
Grantor and listed opposite the name of such Grantor on Schedule I and any other
Indebtedness (including, without limitation, any intercompany notes) directly
obtained now or in the future by such Grantor and the certificates, promissory
notes and other instruments, if any, evidencing such Indebtedness (the “Pledged
Debt”); (c) all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the Pledged Equity and Pledged Debt; (d)
subject to ‎Section 2.06, all rights and privileges of such Grantor with respect
to the securities and other property referred to in clauses ‎(a), ‎(b), and ‎(c)
above; and (e) subject to ‎Section 2.06, all Proceeds of any of the foregoing
(the items referred to in clauses ‎(a) through ‎(e) above being collectively
referred to as the “Pledged Collateral”); provided that notwithstanding anything
in this Agreement or any other Loan Document to the contrary, nothing in this
Agreement shall constitute or be deemed to constitute a grant of a security
interest in, and none of the Pledged Collateral shall include, any Excluded
Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Administrative Agent on the Fourth Restatement Effective Date all
Pledged Securities directly owned by it on the Fourth Restatement Effective
Date; provided that the Specified Pledged Notes shall be delivered no later than
thirty (30) days after the Fourth Restatement Effective Date (or such longer
period as the Administrative Agent may agree in its reasonable discretion), and
with respect to any Pledged Securities issued or acquired after the Fourth


5





--------------------------------------------------------------------------------




Restatement Effective Date, it agrees to deliver or cause to be delivered as
promptly as practicable (and in any event, no later than the next date on which
a Compliance Certificate is required to be delivered pursuant to Section 5.1(c)
of the Credit Agreement (or, if earlier, the date on which such Compliance
Certificate is actually delivered to the Administrative Agent) or such later
date as to which the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured Parties,
any and all such Pledged Securities. If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.1(c) of the Credit Agreement (or, if earlier, the date on
which such Compliance Certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Administrative Agent, for the benefit of the
Secured Parties, any and all such certificates.
(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than Holdings or any of its Subsidiaries, will use
reasonable best efforts to cause) any Pledged Debt (other than such as may arise
from ordinary course intercompany cash management obligations) constituting
Indebtedness for borrowed money owed to any Grantor by any Person that is not a
Grantor having a principal amount in excess of $10 million individually to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof.
(c)    Upon delivery to the Administrative Agent, any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs ‎(a) and (b) of
this ‎Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent.
Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Administrative Agent, for the benefit
of the Secured Parties, that:
(a)    Schedule I correctly sets forth correctly sets forth, as of the Fourth
Restatement Effective Date, a true and complete list, with respect to each
Grantor, of all the Pledged Equity owned by such Grantor and all the Pledged
Debt (other than such as may arise from ordinary course intercompany cash
management obligations) constituting Indebtedness for borrowed money owed to any
Grantor by any Person that is not a Grantor having a principal amount in excess
of $10 million individually owed to such Grantor;
(b)    the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than Holdings or any of its Subsidiaries, to the best
of each Grantor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity, is fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Holdings or any of its Subsidiaries,
to the best of each Grantor’s knowledge), is the legal, valid and binding
obligation of each issuer thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights


6





--------------------------------------------------------------------------------




generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;
(c)    as of the Fourth Restatement Effective Date, each of the Grantors (i) is
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I as directly owned by such Grantor and (ii) holds the
same free and clear of all Liens, other than Liens not prohibited by Section 6.2
of the Credit Agreement;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Administrative Agent of rights
and remedies hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and
(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid, enforceable and first-priority (subject, as to priority, to
Liens not prohibited by Section 6.2 of the Credit Agreement) security interest
in such Pledged Collateral and (i) in the case of Pledged Securities, upon the
earlier of (x) delivery of such Pledged Securities to the Administrative Agent
in accordance with this Agreement and (y) the filing of the applicable Uniform
Commercial Code financing statements described in Section 3.01(b) and (ii) in
the case of all other Pledged Collateral, upon the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.01(b), shall
create a perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of such Pledged Collateral.
Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership. To the extent an interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under ‎Section 2.01 is certificated or becomes certificated,
(A) each such certificate shall be delivered to the Administrative Agent
pursuant to ‎Section 2.02(a), and (B) such Grantor shall fulfill all other
requirements under ‎Section 2.02 applicable in respect thereof.


7





--------------------------------------------------------------------------------




(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Administrative Agent without further consent by the
applicable owner or holder of such Equity Interests.
Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent,
and each Grantor will, upon the request of the Administrative Agent, promptly
give to the Administrative Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor and (b) the Administrative Agent, on behalf of the Secured Parties,
shall have the right to exchange certificates representing any Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement (subject, with respect to Pledged Securities
issued by any Person other than a Wholly-Owned Subsidiary of Holdings, to the
organizational documents or any other agreement binding on such issuer);
provided, in each case, that the Administrative Agent shall give the Lead
Borrower prior written notice of its intent to exercise such rights.
Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Lead Borrower in writing that it is exercising its
rights under Article 4 hereof and that the rights of the Grantors under this
‎Section 2.06 are being suspended:
(i) Subject to ‎Section 2.06(c), each Grantor shall be entitled to exercise any
and all voting and/or other consensual rights and powers inuring to an owner of
Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.
(ii)    Subject to ‎Section 2.06(b) below, the Administrative Agent shall be
deemed without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph ‎(i) above and shall
promptly execute and deliver to each Grantor, or cause to be executed and
delivered to each Grantor, all such proxies, powers of attorney and other
instruments as each Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph ‎(i) above.
(iii)     Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the


8





--------------------------------------------------------------------------------




issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be promptly (and in
any event no later than the next date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.1(c) of the Credit Agreement (or,
if earlier, the date on which such Compliance Certificate is actually delivered
to the Administrative Agent) or such later date as to which the Administrative
Agent may agree in its discretion) delivered to the Administrative Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Administrative Agent shall have notified the Lead Borrower in writing
that it is exercising its rights under Article 4 hereof and that the rights of
the Grantors under this ‎Section 2.06 are being suspended, subject to applicable
law, and so long as any Borrowing is outstanding, all rights of any Grantor to
receive dividends, interest, principal or other distributions that such Grantor
is authorized to receive pursuant to paragraph ‎(a)(iii) of this ‎Section 2.06
shall cease, and all such rights shall thereupon become vested, for the benefit
of the Secured Parties, in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this ‎Section 2.06 shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties, and shall be promptly (and in any event
within forty-five (45) days or such longer period as to which the Administrative
Agent may agree in its reasonable discretion) delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph ‎(b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of ‎Section 4.02 hereof. After all Events of Default have been cured
or waived, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph ‎(a)(iii) of this ‎Section 2.06 that have not been applied in
accordance with the provisions of ‎Section 4.02 hereof pursuant to this Section
2.06(b).
(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Administrative Agent shall have notified the Lead Borrower in writing
that it is exercising its rights under Article 4 hereof and that the rights of
the Grantors under this ‎Section 2.06 are being suspended, subject to applicable
law, all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph ‎(a)(i) of this ‎Section
2.06, and the obligations of the Administrative Agent under paragraph ‎(a)(ii)
of this ‎Section 2.06, shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which


9





--------------------------------------------------------------------------------




shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Administrative Agent shall have the right from time to
time during the continuance of an Event of Default to permit the Grantors to
exercise such rights at the discretion of the Administrative Agent. After all
Events of Default have been cured or waived, (i) each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph ‎(a)(i) of this ‎Section 2.06 and (ii) the obligations of the
Administrative Agent pursuant to the terms of paragraph ‎(a)(i) of this ‎Section
2.06 shall be reinstated.
(d)    Any notice given by the Administrative Agent to the Lead Borrower
suspending the rights of the Grantors under paragraph ‎(a) of this ‎Section 2.06
(i) shall be given in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph ‎(a)(i) or paragraph ‎(a)(iii) of this ‎Section
2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional written
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.
ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY
Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby (i) confirms and reaffirms its prior pledge and
grant in the “Article 9 Collateral” (as defined in the Existing Security
Agreement) and (ii) pledges to the Administrative Agent, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title or interest in or to any and all of the following assets and
properties now or at any time hereafter directly owned by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
(i) all Accounts;
(ii)    all Chattel Paper;
(iii)     all Deposit Accounts;
(iv)     all Documents;
(v) all Equipment;
(vi) all Fixtures;
(vii) all General Intangibles;


10





--------------------------------------------------------------------------------




(viii) all Intellectual Property, including all claims for, and rights to sue
for, past or future infringements of Intellectual Property, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
Intellectual Property;
(ix) all Goods;
(x)    all Instruments;
(xi) all Inventory;
(xii) all Investment Property;
(xiii) all books and records pertaining to the Article 9 Collateral;
(xiv) all Letters of Credit and Letter of Credit Rights;
(xv) all Money;
(xvi) all Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate; and
(xvii) all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.
(b)    Each Grantor hereby irrevocably authorizes the Administrative Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any financing statements (including Fixture filings
with respect to any Fixtures associated with Material Real Property that is
subject to a Mortgage) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
of the Debtor, whether now owned or hereafter acquired” or words of similar
effect as being of an equal or lesser scope or with greater detail, and (ii)
contain the information required by Article 9 of the Uniform Commercial Code or
the analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon any reasonable request. The Administrative Agent shall provide
reasonable written notice to the Lead Borrower of all such filings made by the
Administrative Agent on or about the Fourth Restatement Effective Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable


11





--------------------------------------------------------------------------------




request of the Lead Borrower, provide to the Lead Borrower file-stamped copies
thereof within a reasonable time following receipt thereof.
(c)    The Security Interest is granted as security only and shall not subject
the Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)    The Administrative Agent is authorized to file with the USPTO or the USCO
(or any successor office) such documents (including the Intellectual Property
Security Agreements) as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property granted by each Grantor, without
the signature of any Grantor, and naming the applicable Grantor or Grantors as
debtors and the Administrative Agent as secured party. The Administrative Agent
shall provide reasonable written notice to the Borrowers of all such filings
made by the Administrative Agent on or about the Fourth Restatement Effective
Date and, reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.
(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in the USPTO or the USCO, as applicable,
with respect to Intellectual Property as expressly required elsewhere herein,
(iii) delivery to the Administrative Agent to be held in its possession of all
Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Agent’s “control” over any Collateral other than the Collateral
consisting of Pledged Securities as provided in Section 2.02.
Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Administrative Agent, for the benefit of the
Secured Parties, that:
(a)    Schedule 8 to the Perfection Certificate correctly sets forth, as of the
Fourth Restatement Effective Date, a true and complete list of all real property
owned by each Grantor constituting Material Real Property as of the Fourth
Restatement Effective Date and filing offices for Mortgages as of the Fourth
Restatement Effective Date.
(b)    Schedule 11 to the Perfection Certificate correctly sets forth, as of the
Fourth Restatement Effective Date, a true and complete list of all promissory
notes, Instruments (other than checks to be deposited in the ordinary course of
business), Tangible Chattel Paper, Electronic Chattel Paper and other evidence
of indebtedness held by each Grantor as of the Fourth Restatement Effective
Date, including all intercompany notes between or among any two or more
Grantors.


12





--------------------------------------------------------------------------------




(c)    Schedule 12(a) to the Perfection Certificate correctly sets forth, as of
the Fourth Restatement Effective Date, a true and complete list of each
Grantor’s issuances, registrations and applications (as applicable) for Patents
and Trademarks registered or applied for at the United States Patent and
Trademark Office, including, as applicable, the name of the recorded owner and
the patent, registration, application and/or serial number of each such Patent
and Trademark owned by each Grantor. Schedule 12(b) to the Perfection
Certificate correctly sets forth, as of the Fourth Restatement Effective Date, a
true and complete list of each Grantor’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Grantor is the licensee, including, as applicable, the name of the
registered owner, the name of the licensee and licensor, and the registration
number of each such Copyright or such Copyright licensed under such Copyright
License owned by each Grantor.
(d)    Schedule 13 to the Perfection Certificate correctly sets forth, as of the
Fourth Restatement Effective Date, a true and correct list, with respect to each
Grantor, of all Commercial Tort Claims held by each Grantor in excess of
$10,000,000.  If any Grantor shall at any time hold or acquire such a Commercial
Tort Claim with an amount reasonably estimated to exceed $10,000,000, such
Grantor shall as promptly as practicable (and in any event, no later than the
next date on which a Compliance Certificate is required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on which
such Compliance Certificate is actually delivered to the Administrative Agent)
or such later date as to which the Administrative Agent may agree in its
reasonable discretion), deliver to the Administrative Agent a schedule setting
forth the brief details thereof and grant, in writing, the Administrative Agent
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.
(e)    Schedule 15 to the Perfection Certificate correctly sets forth, as of the
Fourth Restatement Effective Date, a true and correct list, with respect to each
Grantor, of all Letters of Credit issued in favor of each Grantor in excess of
$10,000,000, as a beneficiary thereunder.
(f)    Subject to Liens not prohibited by Section 6.2 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.
(g)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).
(h)    The Uniform Commercial Code financing statements in Schedule 6 to the
Perfection Certificate or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by written notice from a Borrower to the
Administrative Agent after the Fourth Restatement Effective Date in the case of
filings,


13





--------------------------------------------------------------------------------




recordings or registrations required by the Credit Agreement after the Fourth
Restatement Effective Date), are all the filings, recordings and registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks or Copyrights) that are necessary to establish a
legal, valid and perfected security interest in favor of the Administrative
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration of a Uniform Commercial Code financing statement or intellectual
property filing in the United States (or any political subdivision thereof), and
no further or subsequent filing, refiling, recording , rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements and
amendments.
(i)    [reserved].
(j)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.2 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein.
(k)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.2 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.
Section 3.03.    Covenants.
(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to assure, preserve, protect and


14





--------------------------------------------------------------------------------




perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including Fixture filings with
respect to Fixtures associated with any Material Real Property that is subject
to a Mortgage) or other documents in connection herewith or therewith, all in
accordance with the terms of this Agreement and the Credit Agreement.
(b)    At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.2 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Administrative Agent
has requested in writing that the Lead Borrower do so. Any and all reasonable
amounts so expended by the Administrative Agent shall be reimbursed by the
Grantors within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization in
accordance with ‎Section 5.03; provided, however, that the Grantors shall not be
obligated to reimburse the Administrative Agent with respect to any Intellectual
Property included in the Collateral which any Grantor has abandoned or failed to
maintain or pursue, or otherwise allowed to lapse, terminate or be put into the
public domain, in accordance with ‎Section 3.03(c)(iii). Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
(c)    Intellectual Property Covenants.
(i) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of an application or registration for) any
Patent, Trademark or Copyright with the USPTO or the USCO or (B) acquires any
registration or application for registration of any United States Patent,
Trademark or Copyright, such Grantor will as promptly as practicable (and in any
event, no later than the next date on which a Compliance Certificate is required
to be delivered pursuant to Section 5.1(c) of the Credit Agreement (or, if
earlier, the date on which such Compliance Certificate is actually delivered to
the Administrative Agent) or such later date as to which the Administrative
Agent may agree in its reasonable discretion), provide the Administrative Agent
written notice thereof, and, upon request of the Administrative Agent, such
Grantor shall promptly execute and deliver any and all Intellectual Property
Security Agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest (for the benefit of the
Secured Parties) in such Patent, Trademark or Copyright, and the general
intangibles of such Grantor relating thereto or represented thereby (other than,
in each case, to the extent constituting Excluded Property).


15





--------------------------------------------------------------------------------




(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful in the Grantor’s business operations, or except to the extent failure to
act would not, as deemed by the Lead Borrower in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, with respect
to registration or pending application of each item of its Intellectual Property
included in the Article 9 Collateral for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the USPTO, the USCO and any other governmental
authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Article 9 Collateral of such Grantor.
(iii) Other than to the extent permitted herein or in the Credit Agreement, or
with respect to registrations and applications no longer material, used or
useful in the Grantor’s business operations, or except as would not, as deemed
by the Lead Borrower in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property included
in the Article 9 Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of trade secrets,
become publicly known).
(iv)     Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Lead Borrower in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property included in the Article 9 Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks, at least
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.
(v)    Notwithstanding clauses ‎(i) through ‎(iv) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain (or in the case of
trade secrets, become publicly known), any of its Intellectual Property included
in the Article 9 Collateral to the extent not prohibited by the Credit
Agreement.
(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Administrative Agent, at its own expense, take any
and all commercially reasonable actions necessary to defend title and rights to
the Article 9 Collateral against all Persons and to defend the Security Interest
of the Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.2 of the Credit


16





--------------------------------------------------------------------------------




Agreement. Each Grantor (rather than the Administrative Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof.
ARTICLE 4
REMEDIES
Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Obligations under the Uniform Commercial Code or other
applicable law and also may (a) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent
promptly, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (b) enter into any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located in order to effectuate its rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
on demand, to cause the Security Interest to be an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable Grantors
to the Administrative Agent, or to license or sublicense, any such Article 9
Collateral throughout the world in accordance with Section 4.03; (d) exercise
any and all rights and remedies of any of the Grantors under or in connection
with the Collateral, or otherwise in respect of the Collateral; provided that
the Administrative Agent shall provide the applicable Grantor with written
notice thereof prior to such exercise; and (e) subject to the mandatory
requirements of applicable law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Administrative Agent shall give the applicable Grantors and the Lead
Borrower ten (10) Business Days’ written notice (which each Grantor agrees is
reasonable notice within the


17





--------------------------------------------------------------------------------




meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or a portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Agreement, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this ‎Section 4.01 shall be
deemed to be commercially reasonable as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
Section 4.02.    Application of Proceeds.
(a)    Upon the exercise of remedies as set forth in Article VII of the Credit
Agreement and subject to the Intercreditor Agreement, the Administrative Agent
shall apply the proceeds of


18





--------------------------------------------------------------------------------




any collection or sale of Collateral, including any Collateral consisting of
cash, in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit
Agreement) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit Agreement)
payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Secured Swap Agreements, any fees due under Secured
Bilateral LC Facilities and any fees due under any Secured Cash Management
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and any
unreimbursed amounts in respect of drawings under letters of credit issued
(other than Letters of Credit) under any Secured Bilateral LC Facility, or
payments made pursuant to any letters of guaranty, surety bonds or similar
arrangements under any Secured Bilateral LC Facility, and to cash collateralize
(i) that portion of LC Exposure consisting of the aggregate undrawn amount of
Letters of Credit and (ii) the aggregate undrawn amount of letters of credit
(other than Letters of Credit) issued under any Secured Bilateral LC Facility
and any unreimbursed contingent amounts under any letters of guaranty, surety
bonds or similar arrangements under any Secured Bilateral LC Facility, and any
breakage, termination or other payments under Secured Swap Agreements and
Secured Cash Management Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;


Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and


Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Lead Borrower or as otherwise required by law.


(b)    Subject to the Intercreditor Agreement and the Credit Agreement, the
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, monies or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale


19





--------------------------------------------------------------------------------




shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
(c)    In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may rely conclusively upon information
supplied to or by the Administrative Agent as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to the Obligations, and
the Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 4.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Administrative Agent of any amounts distributed to it.
Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a non-exclusive,
royalty-free, limited license (until the termination or cure of the Event of
Default) to use, license or, to the extent permitted under the terms of the
relevant license, sublicense any of the Intellectual Property included in the
Article 9 Collateral now owned or hereafter acquired by such Grantor, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent to operate such license,
sublicense and other rights shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Administrative Agent
solely during the continuance of an Event of Default and upon ten (10) Business
Days’ prior written notice to the Borrowers, and nothing in this ‎Section 4.03
shall require Grantors to grant any license that is prohibited by any applicable
law, or is prohibited by, or constitutes a breach or default under or results in
the termination of any contract, license, agreement, instrument or other
document evidencing, giving rise to or theretofore granted, to the extent not
prohibited by the Credit Agreement, with respect to such property or otherwise
unreasonably prejudices the value thereof to the relevant Grantor; provided,
further, that such licenses granted hereunder with respect to Trademarks shall
be subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks. Furthermore, each Grantor hereby grants to the
Administrative Agent an absolute power of attorney to sign, subject only to the
giving of ten (10) days’ written notice to the Grantor and Holdings, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the USPTO or the USCO in order to effect an absolute
assignment of all right, title and interest in each registration and application
for a Patent, Trademark or Copyright, and to record the same.


20





--------------------------------------------------------------------------------




ARTICLE 5
MISCELLANEOUS
Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement. All communications and notices hereunder to
any Grantor other than Holdings shall be given to it in care of Holdings as
provided in Section 9.1 of the Credit Agreement.
Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph ‎(b) of this ‎Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.2 of the Credit Agreement; provided that
the Administrative Agent in its reasonable discretion may grant extensions of
time for the creation or perfection of security interests in, or taking other
actions with respect to, particular assets or any other compliance with the
requirements of this Agreement where it reasonably determines in writing, in
consultation with the Lead Borrower, that the creation or perfection of security
interests in or taking other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement.
(c)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.


21





--------------------------------------------------------------------------------




Section 5.03.    Administrative Agent’s Fees and Expenses. (a) The parties
hereto agree that the Administrative Agent shall be entitled to reimbursement of
its expenses incurred hereunder (including without limitation disbursements of
the Administrative Agent pursuant to ‎Section 5.14) and indemnity for its
actions in connection herewith as provided in Section 9.3 of the Credit
Agreement; provided that each reference therein to a “Borrower” shall be deemed
to be a reference to a “Grantor”.
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this ‎Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.
Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.4 of
the Credit Agreement.
Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).
Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding, without the consent of any other party,
upon such Grantor and the Administrative Agent and their respective successors
and assigns permitted thereby, and shall inure to the benefit of such Grantor,
the Administrative Agent and the other Secured Parties and their respective
successors and assigns permitted thereby, except that no Grantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as permitted by this Agreement or the other Loan


22





--------------------------------------------------------------------------------




Documents (it being understood that a merger or consolidation not prohibited by
the Credit Agreement shall not constitute an assignment or transfer).
Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.9 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.
(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in ‎Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on


23





--------------------------------------------------------------------------------




other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.
Section 5.11.    Intercreditor Agreement Governs.
(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Administrative Agent pursuant to
this Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement. In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement regarding the priority of the liens and the security interests
granted to the Administrative Agent or exercise of any rights or remedies by the
Administrative Agent, the terms of the Intercreditor Agreement shall govern.
(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Administrative Agent for purposes of possession and/or “control”
(as such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement)..
Section 5.12.    Termination or Release.
(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations (i)
upon the occurrence of the Collateral and Guarantee Release Date and (ii) upon
termination of the Commitments and payment in full of all Obligations (other
than Secured Swap Obligations, Secured Bilateral LC Obligations, indemnities and
contingent obligations with respect to which no claim for reimbursement has been
made, and other than Letters of Credit that have been cash collateralized
pursuant to arrangements mutually agreed between the applicable Issuing Bank and
the Lead Borrower or with respect to which other arrangements have been made
that are satisfactory to the applicable Issuing Bank).
(b)    A Grantor (other than a Borrower) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.17 of the Credit Agreement.
(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in ‎Section 4.03 shall
be automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is


24





--------------------------------------------------------------------------------




transferred or to be transferred as part of or in connection with any transfer
not prohibited by the Credit Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by such Grantor upon
its reasonable request without further inquiry) to any person other than a
Grantor, (ii) subject to Section 9.2 of the Credit Agreement, if the release of
such security interest is approved, authorized or ratified in writing by the
Required Lenders or (iii) upon release of such Grantor from its obligations
hereunder pursuant to Section 5.12(b) above.
(d)    In connection with any termination or release pursuant to paragraph ‎(a),
‎(b) or ‎(c) of this ‎Section 5.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents and take all
such further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.17 of the Credit Agreement. Any execution and delivery of
documents pursuant to this ‎Section 5.12 shall be without recourse to or
warranty by the Administrative Agent.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Specified Secured Party by the acceptance of the benefits under this
Agreement hereby acknowledges and agrees that (i) the obligations of Holdings or
any of its Subsidiaries under any Other Arrangement shall be secured pursuant to
this Agreement only to the extent that, and for so long as, the other
Obligations are so secured and (ii) any release of Collateral effected in the
manner permitted by this Agreement shall not require the consent of any
Specified Secured Party.
Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of Holdings that is required to enter into this Agreement as a
Grantor pursuant to Section 5.9(b) of the Credit Agreement shall, and any
Subsidiary of Holdings may, execute and deliver a Security Agreement Supplement
and thereupon such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder or of any other Person. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
Section 5.14.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable and consistent with the terms of this Agreement and the
Credit Agreement to accomplish the purposes hereof at any time after and during
the continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Guarantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to ‎Section 5.12(a). Without
limiting the generality of the foregoing, the Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and


25





--------------------------------------------------------------------------------




written notice by the Administrative Agent to Holdings of its intent to exercise
such rights, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor, (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof; (b)
to demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 5.5 of the Credit Agreement or paying any premium in whole
or in part relating thereto; and (i) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this ‎Section 5.14 to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the appointment provided for in this ‎Section 5.14
unless an Event of Default shall have occurred and be continuing. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein. No Agent Party shall be liable in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.
Section 5.15.    General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral


26





--------------------------------------------------------------------------------




Document and (d) to agree to be bound by the terms of this Agreement and any
other Collateral Documents.
Section 5.16.    Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.
Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.
Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Holdings
or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Holdings or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payments had not been made.
Section 5.19.    Miscellaneous. (a) The Administrative Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.
(b)    The Administrative Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Administrative Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Administrative Agent in its capacity as Administrative Agent indicating
that an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.
Section 5.20.    Amendment and Restatement. This Agreement amends and restates
the Existing Security Agreement in its entirety and, upon effectiveness of this
Agreement, the terms and provisions of the Existing Security Agreement shall be
amended and restated hereby and the rights and obligations of the parties hereto
shall be governed by this Agreement rather than the Existing Security Agreement.
This Agreement is given in substitution for the Existing Security Agreement, is
in no way intended to constitute a novation of the Existing Security Agreement
and the security interests in the Existing Security Agreement hereby are renewed
and extended and shall be continuing. The parties hereto acknowledge and agree
that any waivers, express or implied by course of conduct or otherwise,
amendments or other actions (or failures to act) under


27





--------------------------------------------------------------------------------




the Existing Security Agreement shall be of no use in interpreting the rights
and duties of the parties under this Agreement.
Section 5.21.    Acknowledgement Regarding Supported QFCs. Each party to this
Agreement acknowledges the provisions of Section 9.23 of the Credit Agreement
and agrees to be bound by those provisions as fully as if set forth herein.
[Signature pages follow]


28





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
CF INDUSTRIES HOLDINGS, INC., 
   as Holdings
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary



CF INDUSTRIES, INC., 
   as the Lead Borrower
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary



CF INDUSTRIES ENTERPRISES, LLC 
   as a Grantor
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary



CF INDUSTRIES SALES, LLC, 
   as a Grantor
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary



[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------






CF USA HOLDINGS, LLC, 
   as a Grantor
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary





CF INDUSTRIES DISTRIBUTION FACILITIES, LLC, 
   as a Grantor
By:
/s/ Daniel L. Swenson
 
Name: Daniel L. Swenson
 
Title: Vice President, Treasurer and
Assistant Secretary







[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------






CITIBANK, N.A., 
   as Administrative Agent
By:
/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President





[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------







SCHEDULE I
PLEDGED EQUITY
Registered Owner
Number of Certificate
Issuer
Number and Class of Equity Interests Owned
Percentage of Owned Equity Interests Pledged
CF Industries Holdings, Inc.
01
CF Industries, Inc.
1,000 Shares Common Stock
100%
CF Industries, Inc.
Uncertificated
CF Industries Enterprises, LLC
100%
Limited Liability Company Interests
100%
CF Industries, Inc.
Uncertificated
CF USA Holdings, LLC
100%
Limited Liability Company Interests
100%
CF Industries, Inc.
Uncertificated
CF Industries Distribution Facilities, LLC
100%
Limited Liability Company Interests
100%
CF Industries Enterprises, LLC
Uncertificated
CF Industries Sales, LLC
100%
Limited Liability Company Interests
100%
CF Industries Enterprises, LLC
Uncertificated
CF Industries Employee Services, LLC
100%
Limited Liability Company Interests
100%
CF USA Holdings, LLC
Uncertificated
CF Industries Nitrogen, LLC
88.6%1  
Limited Liability Company Interests
100%
CF USA Holdings, LLC
Uncertificated
CF Global Holding Company, LLC
100%
Limited Liability Company Interests
65%



























_____________________________
1 Percentage for CF Industries Nitrogen, LLC (CFN) reflects the
membership/ownership interests at the time of CFN’s formation (February 1,
2016). Under the terms of CFN’s limited liability company agreement, each
member’s interest will reflect, over time, the impact of the profitability of
CFN, any member contributions made to CFN, and withdrawals and distributions
received from CFN.






--------------------------------------------------------------------------------






PLEDGED DEBT
Holder/Payee/Lender
Maker/Payor/Borrower
Principal Amount/Commitment
Amount
Date of Note
CF Industries Holdings, Inc.
CF Industries Nitrogen, LLC
$427,000,000
February 1, 2016
CF Industries Enterprises, LLC
CF Fertilisers UK Limited
£75,000,000 (GBP)
November 14, 2018, as amended March 1, 2019
CF Industries Enterprises, LLC
Canadian Fertilizers Limited
C$50,000,000 (CAD)
December 12, 2018
CF Industries Enterprises, LLC
Terra International (Canada) Inc.
C$50,000,000 (CAD)
December 12, 2018
CF Industries Enterprises, Inc.
CF Industries Employee Services, LLC
$25,000,000
March 12, 2018





2

--------------------------------------------------------------------------------





EXHIBIT I TO THE
SECURITY AGREEMENT
SUPPLEMENT NO. [●] dated as of [●], to the Amended and Restated Pledge and
Security Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) dated as of
December 5, 2019 among CF Industries Holdings, Inc. (“Holdings”) and CF
Industries, Inc. (the “Lead Borrower”), as Grantors, the other Grantors party
thereto and Citibank, N.A., as administrative agent (the “Administrative Agent”)
for the Secured Parties.
A.    Reference is made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the Issuing Banks to issue Letters of Credit
and (y) the Specified Secured Parties to enter into and/or maintain the Other
Arrangements. ‎Section 5.13 of the Security Agreement provides that certain
additional Subsidiaries of Holdings may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce (x) the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
(y) the Specified Secured Parties to enter into and/or maintain the Other
Arrangements and as consideration for (x) Loans previously made and Letters of
Credit previously issued and (y) Other Arrangements previously entered into
and/or maintained.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with ‎Section 5.13 of the Security Agreement, the
New Subsidiary by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New


Exhibit I-1

--------------------------------------------------------------------------------




Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference. The New
Subsidiary hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or hereafter acquired” or words of similar effect as
being of an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
The New Subsidiary agrees to provide such information to the Administrative
Agent promptly upon any reasonable request.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) the Perfection Certificate required to be delivered
pursuant to Section 5.9(b) of the Credit Agreement has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all respects as of the date hereof.
SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.


Exhibit I-2

--------------------------------------------------------------------------------




SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in ‎Section 5.01 of the Security Agreement.
[Signatures on following page]




Exhibit I-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
[NAME OF NEW SUBSIDIARY]
By:
 
 
Name:
 
Title:



Jurisdiction of Formation:
Address of Chief Executive Office:



CITIBANK, N.A., 
   as Administrative Agent
By:
 
 
Name:
 
Title:



















































Signature Page for Supplement No. ___ to the Pledge Security Agreement



--------------------------------------------------------------------------------





EXHIBIT II
FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)
PATENT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”) for the Secured Parties.
Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Other Arrangements. Accordingly, the parties hereto agree as follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States, (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing.
Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of


Exhibit II-1



--------------------------------------------------------------------------------




the Secured Parties, and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now or at
any time hereafter directly owned by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
(a) all Patents, including those listed on Schedule I hereto; and
(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in (and the term "Patent
Collateral" shall not
include) any Excluded Property.


Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.


Exhibit II-2



--------------------------------------------------------------------------------




Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the priority of the liens and security interests granted to
the Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.
Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.
[Signatures on following page]






Exhibit II-3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR], 
   as a Grantor
By:
 
 
Name:
 
Title:



























































































[Signature Page for Patent Security Agreement]



--------------------------------------------------------------------------------








CITIBANK, N.A., 
   as Administrative Agent
By:
 
 
Name:
 
Title:





































































































[Signature Page for Patent Security Agreement]



--------------------------------------------------------------------------------





Schedule I
Short Particulars of U.S. Patent Collateral
United States Issued Patents:
OWNER
PATENT
NUMBER
NAME
 
 
 



United States Patent Applications:
OWNER
APPLICATION
NUMBER
NAME
 
 
 





Exhibit II-6



--------------------------------------------------------------------------------





EXHIBIT III
FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)
TRADEMARK SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CITIBANK, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties.
Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Other Arrangements. Accordingly, the parties hereto agree as follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof, (d) all renewals of any of the foregoing, (e) all claims
for, and rights to sue for, past or future infringements of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing.


Exhibit III-1



--------------------------------------------------------------------------------




Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all right, title
or interest in or to any and all of the following assets and properties now or
at any time hereafter directly owned by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):
(a) all Trademarks, including those listed on Schedule I hereto; and
(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in (and the term "Trademark
Collateral" shall not
include) any Excluded Property, including any trademark application filed in the
United States Patent and Trademark Office on the basis of the applicant’s
intent-to-use such trademark unless and until evidence of use of the trademark
has been filed with, and accepted by the United States Patent and Trademark
Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C.
§1051, et seq.), solely to the extent that granting a security interest in such
trademark application prior to such filing and acceptance would adversely affect
the enforceability or validity of such trademark application or the resulting
trademark registration.


Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and


Exhibit III-2



--------------------------------------------------------------------------------




remedies of the Administrative Agent with respect to the Trademark Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.
Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.
[Signatures on following page]






Exhibit III-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR], 
   as a Grantor
By:
 
 
Name:
 
Title:





[Signature Page for Trademark Security Agreement]



--------------------------------------------------------------------------------






CITIBANK, N.A., 
   as Administrative Agent
By:
 
 
Name:
 
Title:





[Signature Page for Trademark Security Agreement]



--------------------------------------------------------------------------------





Schedule I
Short Particulars of U.S. Trademark Collateral
Grantor
Trademark or Service Mark
Date Granted
Registration No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Grantor
Trademark or
Service Mark
Date Filed
Application No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit III-6



--------------------------------------------------------------------------------





EXHIBIT IV
FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)
COPYRIGHT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CITIBANK, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties.
Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Specified Secured Parties. Accordingly, the parties hereto agree as
follows:
Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States, (c) all renewals of any of the foregoing, (d) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(e) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing and (B) “Copyright License” means any
written agreement, now or hereafter in effect, granting any right to any third
party under any Copyright now or hereafter directly owned by any


Exhibit IV-1



--------------------------------------------------------------------------------




Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all right, title
or interest in or to any and all of the following assets and properties now or
at any time hereafter directly owned by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
(a) all Copyrights, including those listed on Schedule I hereto;
(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and
(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in (and the term
"Copyright Collateral" shall
not include) any Excluded Property.


Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.
Section 4.    Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the


Exhibit IV-2



--------------------------------------------------------------------------------




Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.
Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.
Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.
[Signatures on following page]




Exhibit IV-3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[GRANTOR], 
   as a Grantor
By:
 
 
Name:
 
Title:





Signature Page for Copyright Security Agreement



--------------------------------------------------------------------------------






CITIBANK, N.A., 
   as Administrative Agent
By:
 
 
Name:
 
Title:







Signature Page for Copyright Security Agreement



--------------------------------------------------------------------------------






Schedule I
Short Particulars of U.S. Copyright Collateral
Copyright Registrations:


OWNER
REGISTRATION
NUMBER
TITLE
 
 
 



Copyright Applications:


OWNER
TITLE
 
 





Exhibit IV-6

